/
                                                                                                          .---------·---·--·
    AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations


                                         UNITED STATES DISTRICT CO                                        T    CLFH-,-,J--~-.-)-!C'l•i:;;JT
                                                                                                          SOUTHFf.lf\ ;)1s:·r 111c·1 CH Cl\.i_IFORNIA
                                                SOUTHERN DISTRICT OF CALIFORNIA                           BY       _   . ~--- .. :lf'PUTY

                  UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                          (For Revocation of Probation or Supervised Release)
                                                                          (For Offenses Committed On or After November 1, 1987)
                                    v.
                 HUMBERTO GONZALEZ, JR. (I)
                                                                             Case Number:        10CR1009-LAB

                                                                          JAMAL MUHAMMAD, FEDERAL DEFENDERS, INC.
                                                                          Defendant's Attorney
    REGISTRATION NO.                41077198
    o-
    THE DEFENDANT:
    1:8:1 admitted guilt to violation of allegation(s) No.

    D    was found guilty in violation of allegation(s) No.
                                                              -------------- after denial of guilty.
    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                  Nature of Violation
                1                      nv I, Committed a federal, state, or local offense




    X Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                         November 5 2018




                                                                         HON. Larry A:lan Bums
                                                                         UNITED STATES DISTRICT JUDGE




                                                                                                                            1OCRl009-LAB
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                HUMBERTO GONZALEZ, JR. (I)                                               Judgment - Page 2 of 2.
CASE NUMBER:              IOCR1009-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 18 months to run consecutive to USDC for the Southern District of CA, case no. 18CR2823-AJB




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       FCI MEDICAL FACILITY FOR FEET




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:


       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

      Defendant delivered on


at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      IOCR1009-LAB
